427 F.2d 163
70-1 USTC  P 15,937
POWER BRAKE EQUIPMENT COMPANY, an Oregon corporation,Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 23365.
United States Court of Appeals, Ninth Circuit.
May 8, 1970.

Robert I. Waxman (argued), Atty., Dept. of Justice, Johnnie W. Walters, Asst. Atty. Gen., Lee A. Jackson, Washington, D.C., Sidney I. Lezak, U.S. Atty., Jack C. Wong, Asst. U.S. Attorney, Portland, Or., for appellant.
William H. Kinsey (argued), of Mautz, Souther, Spaulding, Kinsey & Williamson, Warde H. Erwin, Portland, Or., for appellee.
Before WRIGHT and KILKENNY, Circuit Judges, and BOLDT, District judge.1
PER CURIAM:


1
Appellant, in the exercise of its expertise, followed the over-all judicial philosophy expressed in Campana Corporation v. Harrison, 114 F.2d 400 (7th Cir. 1940) and E. Albrecht & Son, Inc. v. Landy, 114 F.2d 202 (8th Cir. 1940), for a great many years.  On the record before us, we decline to distinguish those cases and thus permit appellant to abandon its own interpretation of the statute as applied to the appellee.


2
Affirmed.



1
 The Honorable George H. Boldt, United States District Judge for the Western District of Washington, sitting by designation